Citation Nr: 0413544	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  98-12 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than January 3, 
1985 for a grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 30 percent for 
PTSD for the period of January 3, 1985 to December 19, 1985.

3.  Entitlement to an evaluation in excess of 30 percent for 
PTSD for the period of May 1, 1986 to February 2, 1988.

4.  Entitlement to an evaluation in excess of 50 percent for 
PTSD for the period of February 3, 1988 to October 6, 1992.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1966 to April 1969.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original appeal, the veteran simply sought a 100 
percent evaluation for his PTSD prior to October 6, 1992.  
Thereafter, the regional office (RO) adjudicated separate 
issues of entitlement to an effective date prior to January 
3, 1985 for a grant of service connection for PTSD and 
entitlement to increased ratings for the periods identified 
on the title page of this decision.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (holding that, if later evidence 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found).  The veteran continues to assert 
that he is both entitled to an earlier effective date for the 
establishment of service connection and to a 100 percent 
rating for this disability prior to October 6, 1992.

The Board also notes that due to its further determination 
that a 100 percent schedular rating is warranted for PTSD for 
the periods of January 3, 1985 to December 19, 1985, May 1, 
1986 to February 2, 1988, and February 3, 1988 to October 6, 
1992, it is unnecessary to require that the veteran be 
furnished with a statement of the case as a result of the 
veteran's filing of a notice of disagreement with the March 
2003 rating decision's denial of entitlement to a total 
disability rating based on individual unemployability from 
1988.  More specifically, as a result of the Board's decision 
to grant a 100 percent schedular rating from January 1985, 
this issue has now been rendered moot.


FINDINGS OF FACT

1.  A January 3, 1986 claim for service connection for PTSD 
was granted by an April 1987 rating decision, effective from 
December 19, 1985; by a rating decision in May 1997, the 
veteran's PTSD was evaluated as 100 percent disabling, 
effective from October 6, 1992.

2.  In October 2002, a decision review officer (DRO) 
determined that an earlier effective date for the grant of 
service connection for PTSD was warranted to January 3, 1985, 
and that due to a lack of due process in connection with the 
notice of the April 1987 rating decision, the RO needed to 
address issues of entitlement to a 100 percent rating for the 
periods of January 3, 1985 to December 19, 1985, May 1, 1986 
to February 2, 1988, and February 3, 1988 to October 6, 1992.  
The DRO further determined that a 100 percent rating was not 
warranted for any of these periods.

3.  Claims for service connection for aggressive behavior 
brought about by combat service, received on May 1, 1974, and 
for a psychiatric condition related to the veteran's Vietnam 
experience, received on May 12, 1980, were abandoned by the 
veteran.  

4.  For the periods of January 3, 1985 to December 19, 1985, 
May 1, 1986 to February 2, 1988, and February 3, 1988 to 
October 6, 1992, the veteran's PTSD was manifested by 
symptoms that rendered the veteran demonstrably unable to 
obtain or retain employment.




CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 
3, 1985, for the grant of service connection for PTSD have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.158, 3.400 (2003).

2.  The schedular criteria for a 100 percent rating for PTSD 
for the periods of January 3, 1985 to December 19, 1985, May 
1, 1986 to February 2, 1988, and February 3, 1988 to October 
6, 1992, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (in effect prior to 
November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that as the issue of 
entitlement to an earlier effective date for the grant of 
service connection for PTSD is an issue that will be 
adjudicated as a matter of law and not fact, it is therefore 
arguably not subject to the notice and/or development 
requirements of the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002) 
(VCAA).  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001), for 
the holding that VCAA does not apply where there is extensive 
factual development in a case, reflected both in the record 
on appeal and the Board's decision, which indicates no 
reasonable possibility that any further assistance would aid 
the claimant in substantiating his claim).  However, despite 
the above-noted observation, the Board finds that the 
appellant has been provided with the law and regulations 
applicable to effective dates, and neither the veteran nor 
his representative have identified additional outstanding 
pertinent treatment records or other documents that are not 
already contained in the record or otherwise sufficiently 
addressed in the records and documents in the claims file.

In addition, in the supplemental statement of the case, 
issued in October 2002, a decision review officer (DRO) 
provided a very detailed and comprehensive explanation as to 
the basis for the veteran's currently assigned effective date 
of January 3, 1985.  Moreover, comments in the veteran's 
statement of November 2002, the VA Form 646 submitted by his 
representative in May 2003, the representative's brief 
submitted in September 2003, and the lack of statements 
asserting entitlement to a date earlier than January 3, 1985 
for the grant of service connection for PTSD, strongly imply 
the veteran's satisfaction with the RO's analysis and 
decision regarding the effective date for the grant of 
service connection for PTSD.  Accordingly, the Board finds 
that remand for further notice and/or development under the 
VCAA is unnecessary.

I.  Entitlement to an Earlier Effective Date for Service 
Connection for PTSD

Background

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  For direct service connection 
for disability compensation, the effective date is the day 
following separation from service or date entitlement arose 
if the claim is received within 1 year after separation from 
service; otherwise, date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2003).

When new and material evidence (other than service department 
records) is received after a final disallowance, the 
effective date of the grant of service connection will be the 
date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) 
(2003).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Department of 
Veterans Affairs (VA).  A claim or application means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 U.S.C.A. § 5101(a) (West 2002); 
Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999), cert 
denied, 120 S. Ct. 1270 (2000); 38 C.F.R. § 3.1(p) (2003).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2003).

It was held in the case of Servello v. Derwinski, 3 Vet. 
App. 196, 200 (1992), that where the one year period for 
filing a formal claim was never triggered because the VA 
failed to fulfill the requirements of 38 C.F.R. § 3.155(a) by 
"forward[ing]" to the appellant an "application form" once 
it had received his informal claim, the date of the veteran's 
"informal claim" must be accepted as a matter of law, as 
the date of his "claim" or "application" for purposes of 
determining an effective date under 38 U.S.C.A. § 5110(a) and 
38 C.F.R. §§ 3.1(p), 3.400, and 3.155 (2003).

In any decision affecting the provision of benefits to a 
claimant, VA shall, on a timely basis, provide notice of the 
decision to the claimant.  The notice shall include an 
explanation of the procedure for obtaining review of the 
decision.  38 U.S.C.A. § 5104 (West 2002).  A decision of the 
RO shall be final as to conclusions based on the evidence on 
file at the time VA issues written notification of the 
decision.  38 C.F.R. § 3.104(a) (2003).

Pursuant to 38 C.F.R. § 3.158 (2003), where evidence 
requested in connection with an original claim, a claim for 
increase or to reopen or for the purpose of determining 
continued entitlement is not furnished within 1 year after 
the date of request, the claim will be considered abandoned.  
After the expiration of 1 year, further action will not be 
taken unless a new claim is received.  38 C.F.R. § 3.158.

As was alluded to earlier, while more recent comments from 
the veteran and his representative strongly imply the 
veteran's acceptance of the appropriateness of January 3, 
1985 as the effective date for the grant of service 
connection for PTSD, earlier statements and testimony seem to 
assert entitlement to an earlier effective date based on his 
1970's claim for service connection for a nervous disorder 
because the claim was never adjudicated by the RO.  The RO, 
on the other hand, has taken the position that a notice 
requesting evidence in support of the May 1, 1974 claim was 
provided to the veteran by the RO in May 1974, and that the 
veteran's failure to provide such evidence within one year of 
that date resulted in the abandonment of that claim.

The record reflects that following receipt of the veteran's 
May 1, 1974 claim, the RO subsequently provided the veteran 
with a May 24, 1974 letter giving the veteran an opportunity 
to provide evidence in support of his claim.  There is no 
indication that the veteran ever provided any evidence in 
response to this letter from the RO.  

An April 1980 letter from the veteran advised the RO that the 
veteran had been treated at a VA facility for a psychiatric 
condition which he believed was related to his Vietnam 
experience.  A June 1980 letter from the RO advised the 
veteran that unless the RO received a doctor's statement or 
information concerning his VA treatment within one year, an 
increase in payments could be authorized only from the date 
of receipt of that evidence.  

Thereafter, a January 3, 1986 claim for service connection 
for PTSD was granted by an April 1987 rating decision, 
effective from December 19, 1985, and by a rating decision in 
May 1997, the veteran's PTSD was evaluated as 100 percent 
disabling, effective from October 6, 1992.

In October 2002, a DRO determined that an earlier effective 
date for the grant of service connection for PTSD was 
warranted to January 3, 1985.

Analysis

The Board has carefully reviewed the evidence and first notes 
that the veteran's claims of May 1974 and April 1980 were 
abandoned by the veteran as a result of his failure to submit 
evidence in support of those claims within one year of 
notices from the RO dated in May 1974 and June 1980, 
respectively.  Therefore, the Board finds that neither the 
May 1974 nor April 1980 may be considered as claims for 
earlier effective date purposes.  38 C.F.R. § 3.158 (2003).  

The Board further notes that the effective date of January 3, 
1985 was established on the basis of liberalizing legislation 
that added PTSD as a diagnostic entity to the rating schedule 
for mental disorders on April 11, 1980.  (This permitted the 
assignment of an effective date of one year prior to the date 
of claim of January 3, 1986 pursuant to 38 U.S.C.A. § 5110(g) 
(West 2002) and 38 C.F.R. § 3.114(a) (2003)).  However, 
between April 1980 and January 3, 1985, there is no written 
correspondence or other written communication from the 
veteran that indicated an intent to apply for VA benefits and 
which identified the benefits sought pursuant to 38 C.F.R. 
§ 3.155 (2003).  In addition, although there were VA 
treatment records dated during this period in October 1982 
and March 1984, the October 1982 records refer to the 
veteran's receipt of PTSD treatment without providing a 
specific diagnosis of PTSD, the March 1984 records refer only 
to a possible diagnosis of PTSD, and in any event, the Board 
finds that such records may not be considered as informal 
claims for earlier effective date purposes under 38 C.F.R. 
§ 3.157 as this regulation does not apply to new claims for 
service connection.

Finally, while the record reflects that the May 1974 and 
April 1980 claims refer to then-recent VA treatment records 
without any indication that these treatment records were ever 
requested or received, the Board finds that remand for the 
purpose of obtaining these records is unnecessary for 
multiple reasons.  First, although the case of Bell v. 
Derwinski, 2 Vet. App. 611 (1992) stands for the proposition 
that VA is in constructive possession of VA treatment 
records, the VA Office of General Counsel has held that the 
constructive-notice doctrine of Bell could not be applied 
prior to the rendering of the decision in Bell.  VAOGCPREC 
12-95 (May 10, 1995).  In addition, as was noted above, even 
if these records were located on remand, they could not 
provide any basis for an earlier effective date based on the 
inapplicability of 38 C.F.R. § 3.157 (2003).  Accordingly, 
based on all of the foregoing, the Board concludes that 
entitlement to an effective date earlier than January 3, 1985 
for the grant of service connection for PTSD is not 
warranted.  

II.  Entitlement to a 100 Percent Evaluation for PTSD for the 
Periods of January 3, 1985 to December 19, 1985, May 1, 1986 
to February 2, 1988, and February 3, 1988 to October 6, 1992

Background

Private medical records from May 1984 reflect that the 
veteran reported carrying a diagnosis of post Vietnam stress 
syndrome and that he had some suicidal ideation.

VA treatment records from December 1985 to June 1986 reflect 
that in December 1985, the veteran was hospitalized for the 
treatment of his PTSD symptoms.  He noted that while he had 
worked as a construction worker, he would typically not last 
more than 6 to 7 months, and had problems with authority.  
Mental status evaluation on admission revealed that the 
veteran's mood appeared depressed and that he complained of 
Vietnam-related intrusive imagery.  At the time of his 
discharge from the hospital in April 1986, it was noted that 
there was a reduction in primary symptoms but that 
characterologic impairment seemed to continue and the veteran 
remained tense and referential.  While the VA hospital 
summary reflects that the veteran was considered employable 
when he left the hospital, it was noted that the veteran's 
employability would be limited by his characterologically 
impaired paranoia and impulsiveness.  The Axis I diagnosis 
was PTSD and poly-substance abuse.

VA psychiatric examination in February 1987 revealed that the 
veteran was reportedly going through a depressed period.  At 
this time, the veteran reported numerous episodes of violent 
confrontations with his spouse.  During these episodes the 
veteran would seek help from a counselor at the San Francisco 
Veterans Center to deal with his anger outbursts.  Other 
problems included symptoms of avoidance, nightmares, 
flashbacks, and sleep difficulties.  Since discharge, he had 
worked erratically, helping a friend who had a hauling 
business.  Axis I diagnoses were PTSD and mixed substance 
abuse.  It was Dr. G.'s opinion that the veteran's chief 
impairment was from his mixed personality disorder.

A VA discharge summary relating to a hospitalization in 
October and November 1992 reflects that the veteran was 
admitted with complaints involving alcohol and PTSD.  Mental 
status at the time of admission revealed that the veteran was 
somewhat disheveled, animated and overzealous in his 
gestures, irritable, and had paranoid ideation.  He was found 
to be oriented only to person and place.  Concentration was 
considered poor and the veteran noted that he felt like 
harming people.  The diagnosis again included PTSD.

VA mental disorders examination in July 1994 revealed that 
the veteran continued to receive outpatient treatment for his 
PTSD.  The diagnosis included PTSD and the veteran was 
assigned a global assessment of functioning (GAF) scale score 
of 45.  Now, Dr. G. considers the veteran's PTSD symptoms to 
be more prominent than his personality disorder symptoms.  
His PTSD symptoms were noted to include sleep disturbance, 
nightmares, intrusive thoughts, need for avoidance, mood 
disturbance, startle ability, and concentration difficulties.

In a letter dated in May 2002, two VA psychologists reviewed 
the veteran's treatment records from before and after 1992 
and opined that having worked with the veteran intensively in 
the course of the Substance Use/Post-Traumatic Stress 
Disorder Team (SUPT) program and Anger Management functions, 
the veteran displayed severe and chronic PTSD which resulted 
from his service in Vietnam from 1966 to 1969.  They further 
opined that the documents the veteran had obtained for their 
review clearly attested to complaints, findings, and 
diagnoses in the contemporaneous medical records by various 
VA clinicians consistent with PTSD prior to 1992.  

At the veteran's personal hearing in May 2002, the veteran 
indicated that he believed he was ratable at 100 percent for 
his PTSD back to the time he was discharged from the service 
(transcript (T.) at p. 5).

A notice to the veteran from the Social Security 
Administration (SSA) outlines the veteran's employment 
history since 1966, and further reflects that with the 
exception of $104 earned in 1996, the veteran had not earned 
income from gainful employment since 1983.

At the veteran's hearing before the Board in September 2003, 
the veteran's representative asserted that the veteran was 
entitled to a 100 percent rating for his PTSD back to 
December 1985 (T. at p. 6).

Rating Criteria and Analysis

The Board first notes that entitlement to an increased 
evaluation for PTSD for the time frame of 1985 to 1992 will 
be governed by the rating criteria applicable to this 
disability in effect prior to November 7, 1996.  Prior to 
February 3, 1988, these rating criteria provided a 70 percent 
rating when the ability to establish and maintain effective 
or favorable relationships with people was seriously impaired 
and the psychoneurotic symptoms were of such severity and 
persistence that there was pronounced impairment in the 
ability to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1987).  

Effective February 3, 1988, a 70 percent rating was provided 
when the ability to establish and maintain effective or 
favorable relationships with people was severely impaired and 
the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1988).  

Under the criteria in effect both before and after February 
3, 1988, a 100 percent rating was provided when the attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
when there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities resulting in profound retreat from mature 
behavior; or when the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. Part 4, Code 9411 (in 
effect prior to November 7, 1996).  Hence, the older rating 
criteria set forth three independent bases for granting a 100 
percent evaluation, pursuant to Diagnostic Code 9411.  See 
Johnson v. Brown, 7 Vet. App. 95 (1994).

In examining the evidence pertinent to the period of January 
3, 1985 to October 6, 1992 under the rating criteria 
applicable to the veteran's PTSD prior to November 7, 1996, 
the Board first notes that while the RO correctly noted that 
Dr. G. concluded in February 1987 that most of the veteran's 
symptoms were referable to his personality disorder as 
opposed to his PTSD, the Board notes that Dr. G. has 
essentially considered the same symptoms in July 1994 and 
assigned the veteran a GAF of 45 for his PTSD, now 
considering the PTSD symptoms to be more prominent than his 
personality symptoms, and including sleep disturbance, 
nightmares, intrusive thoughts, need for avoidance, mood 
disturbance, startle ability, and concentration difficulties.  
In addition, although the RO has further indicated that Dr. 
G. stated that the veteran's PTSD symptoms had worsened since 
February 1987, the Board does not find this language in the 
July 1994 report, and in any event, another equally 
reasonable interpretation of Dr. G.'s more recent opinion is 
that he has changed his mind and now finds that the veteran's 
symptoms were and continue to be more related to his PTSD.  
Thus, there is some ambiguity in the record regarding the 
views of Dr. G. over the years.

Moreover, the Board has also reviewed the opinion of the two 
VA psychologists from May 2002 that may be reasonably 
interpreted for the proposition that the veteran has suffered 
from long-standing severe and chronic PTSD, and that records 
dated prior to 1992, support the fact that he suffered from 
the same symptomatology prior to that date.  In addition, 
while the VA hospital summary for the period of December 1985 
to April 1986 reflects that the veteran was considered 
employable when he left the hospital, it was further noted at 
that time that the veteran's employability would be limited 
by his characterologically impaired paranoia and 
impulsiveness, and in fact, there is additional evidence that 
the veteran has had little, if any, gainful employment since 
1983, and there is and was continuing and severe difficulty 
with anger management/violence, relationships, irritability, 
suicidal ideation, and concentration. 

Therefore, applying the "old" rating criteria that was in 
effect both before and after February 3, 1988, and giving the 
veteran the benefit of the doubt, while the symptoms for the 
periods of January 3, 1985 to December 19, 1985, May 1, 1986 
to February 2, 1988, and February 3, 1988 to October 6, 1992, 
may not have been consistent with virtual isolation or gross 
repudiation of reality, the Board finds that overall symptoms 
connected with the veteran's PTSD for these periods did 
render him demonstrably unable to obtain or retain 
employment.  Accordingly, a 100 percent rating for each of 
these periods is in order.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (in effect prior to November 7, 1996).  See also 
Johnson v. Brown.  


ORDER

Entitlement to an effective date earlier than January 3, 1985 
for the grant of service connection for PTSD is denied.

Entitlement to a 100 percent evaluation for service-connected 
PTSD for the period of January 3, 1985 to December 19, 1985, 
is granted.

Entitlement to a 100 percent evaluation for service-connected 
PTSD for the period of May 1, 1986 to February 2, 1988, is 
granted.

Entitlement to a 100 percent evaluation for service-connected 
PTSD for the period of February 3, 1988 to October 6, 1992, 
is granted



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



